Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Stephenson on 02/25/2022.
Claim 1 of the application has been amended to rectify issues as follows: 

1.  An indoor unit of an air-conditioning apparatus, the indoor unit comprising a front design panel, adapted to cover a heat exchanger, in which a recess is formed as a suction port through which air is sucked, the recess being depressed rearward from a front face and extending in a width direction, the front design panel including a lower panel extending in the width direction below the recess, an upper panel extending in the width direction above the recess, and a connecting portion connecting a back side of the lower panel and a back side of the upper panel, the connecting portion including a bottom wall extending rearward from the lower panel, and an inner wall extending upward from the bottom wall and connecting to the upper panel, the bottom wall being located below an upper edge of the lower panel, wherein light traveling along a line connecting a lower end of the upper panel and the upper edge of the lower panel is reflected off the bottom wall onto a position on the inner wall, the position being below a horizontal line passing through the upper edge of the lower panel. 

REASONS FOR ALLOWANCE

1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an indoor unit of an air conditioning apparatus as recited in Claim 1 specifically:
the orientation and arrangement of the connecting portion of the front design panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762